I do not think that the accident happened by reason of the wrecking or disablement of the wagon. Such a standard on a farm wagon serves a useful purpose in holding a load, but not in holding horses, even when the standard is against a scaffold above the driveway in a barn. The starting *Page 212 
of the horses caused the deceased to fall from the wagon, and the breaking of the standard had nothing to do with the accident unless the standard, under the circumstances here disclosed, be considered a brake upon movement of the horses. There must exist causal connection between the wrecking or disablement of a wagon and the accident to come within the terms of the policy. Here was none, unless service be exacted of the standard never intended or even thought of by any farmer or user of such a device.
There is reversal of the judgment and no new trial.
CLARK, C.J., and McDONALD, POTTER, and NORTH, JJ., concurred with WIEST, J.